Citation Nr: 1524277	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  13-24 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for the residuals of a traumatic brain injury (TBI).

2.  Entitlement to service connection for an acquired psychiatric disability, to include anxiety disorder and mood disorder, and to include as secondary to TBI. 


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The Veteran had active service from September 1986 to September 1990 and from November 2005 to March 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2011 rating decision of the Milwaukee, Wisconsin, regional office (RO) of the Department of Veterans Affairs (VA). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he sustained a TBI while serving in Afghanistan in 2006.  He states that he fell and hit his head at the same time that he sustained his service connected back disability.  The next day he sat in a chair that collapsed, again falling and hitting his back and head, after which he briefly lost consciousness.  The Veteran attributes current symptoms such as memory loss and headaches to his claimed injury.  He also contends that he has developed an acquired psychiatric disability secondary to the TBI. 

The Veteran was afforded a VA TBI examination in September 2011.  The examiner did not arrive at a final diagnosis, indicating that there was no documentation of a TBI in the Veteran's service treatment records and he denied ever experiencing a loss of consciousness to VA providers in 2007.  

However, the Veteran also underwent a VA TBI consultation in October 2008.  While the initial assessment did not include TBI, an addendum added TBI to the assessment based on the Veteran's reports of a brief loss of consciousness in 2006.  Furthermore, Virtual VA includes VA treatment records from April 2012 and May 2012, which reflect diagnoses of mood disorder secondary to head injury, chronic pain, and stressors.  The head injury was described as a skull fracture from a fall in Afghanistan.  

The service treatment records confirm that the Veteran had two falls on successive days while in Afghanistan in 2006.  He is service connected for a back injury sustained in those falls.  However, while the records show that he received ongoing treatment very soon after his injuries, these records are completely negative for complaints or diagnosis of a head injury or loss of consciousness, and there is no evidence of a skull fracture.  Therefore, the October 2008 and April/May 2012 diagnoses were based on an inaccurate history.  

In any event, a review of the service treatment records from the Veteran's first period of service shows that he sustained a head injury in April 1988, which caused him to lose consciousness twice, after which he was taken to the emergency room.  January 1990 records also show that the Veteran had been attacked and struck about the head (facial trauma is specifically documented), although on this occasion there was no indication of any loss of consciousness.  

Given the above, the examiner's finding in the September 2011 VA examination stating that the Veteran does not have a history of TBI or loss of consciousness is inaccurate.  

An opinion based upon an inaccurate factual premise has no probative value.  Reonal v. Brown, 5 Vet. App. 458, 460-461 (1993), see also LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The Board finds that the Veteran should be scheduled for a new VA TBI examination so that a new opinion can be obtained based upon a complete and accurate review of the Veteran's medical history by the examiner.  

With regard to the claim of service connection for a psychiatric disability, the Veteran reported at the September 2011 VA psychiatric examination that he has been receiving treatment from a private source since 2011.  He must be provided an opportunity to submit these records.  Also, as with the TBI examination, the examiner opined that the Veteran's mood disorder was not related to service in part because there was no history of TBI.  There was no mention of the April 1988 injury.  The Veteran should be scheduled for another examination that takes both the April 1988 and January 1990 service treatment records and the 2011 private treatment records into account.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to submit the records of his private psychiatric treatment, dating from 2011 to the present.  Notify him that VA will obtain these records on his behalf with his permission, but that it is ultimately his responsibility to ensure they are received.  

2.  After the records requested above have been obtained or determined to be unobtainable, schedule the Veteran for a VA TBI examination.  All indicated tests and studies should be conducted.  The claims folder should be forwarded to the examiner, and the examination report should state that the claims folder and electronic record have been reviewed.  At the completion of the examination and record review, the examiner should provide the following opinions. 

a) Does the Veteran have a residual chronic disability due to TBI?  If so, what are the symptoms attributable to this disability? 

b) If the answer to (a) is positive, is it as likely as not that any chronic TBI disability was incurred due to active service? 

c) If the answer to (a) is negative, please comment on the TBI noted in the October 2008 and April/May 2012 records.  Did these assessments/diagnoses represent an error or an acute condition? 

The reasons and bases for all opinions should be provided.  The examiner should comment on the significance of the head injuries sustained in April 1988 and January 1990 as related to his current complaints.  If the examiner is unable to express any portion of the requested opinion without resort to speculation, the reasons and bases for this should be noted, and any outstanding evidence that might enable the opinion to be provided should be identified.  

3.  After the records requested above have been obtained or determined to be unobtainable, schedule the Veteran for a VA psychiatric examination.  All indicated tests and studies should be conducted.  The claims folder should be forwarded to the examiner, and the examination report should state that the claims folder and electronic record have been reviewed.  At the completion of the examination and record review, the examiner should provide the following opinions. 

a) Does the Veteran currently have a chronic psychiatric disability?  If so, what is the diagnosis or diagnoses? 

b) If the answer to (a) is positive, for each psychiatric diagnosis, is it as likely as not that it was incurred due to active service?  Was the mood disorder or anxiety disorder that is diagnosed in the treatment records incurred due to active service? 
 
c) If the answer to (a) is positive but the psychiatric disability is not directly attributable to active service, is it as likely as not that it was caused by a TBI?  If it was not incurred due to active service or TBI, was any pre-existing psychiatric disability aggravated (increased in severity beyond natural progression) by an in-service TBI?  If aggravation is found, can a baseline in severity of the psychiatric disability prior to aggravation be identified?  If so, identify that baseline.  

The reasons and bases for all opinions should be provided.  The examiner should comment on the significance of the head injuries sustained in April 1988 and January 1990 in regards to his psychiatric disability.  If the examiner is unable to express any portion of the requested opinion without resort to speculation, the reasons and bases for this should be noted, and any outstanding evidence that might enable the opinion to be provided should be identified.  

4.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




